Citation Nr: 0723050	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-36 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1981 to September 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
June 2004.  A statement of the case was issued in September 
2004, and a substantive appeal was received in October 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that his hypertension is service-
connected.  Service medical records show that the veteran was 
diagnosed and treated for hypertension in May 2001 to August 
2001, and in February 2002.  The veteran was afforded a VA 
examination in February 2003 and was diagnosed with 
borderline hypertension.  However, the Board acknowledges a 
statement received from the veteran's representative in July 
2007; it was noted that the blood pressure readings taken at 
the time of the aforementioned VA examination were not 
confirmed by readings taken two or more times on at least 
three different days.  See generally 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Since the question of whether or not the veteran has 
hypertension manifested during service or within one year of 
discharge will be determinative in this case, the Board 
believes VA's duty to assist the veteran requires more 
comprehensive testing.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
appropriate VA examination to ascertain 
whether or not he suffers from 
hypertension.  Arrangements should be 
made to conduct blood pressure checks 
at least twice a day on at least three 
different days.  It is imperative that 
the claims file be made available to 
the examiner for review in connection 
with the examination.   The examiner 
should clearly report whether or not a 
medical diagnosis of hypertension is 
warranted in light of the examination 
findings.

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for hypertension.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


